Judgment unanimously affirmed. Memorandum: The court properly questioned a sworn juror about his physical condition in the presence of counsel and in the absence of defendant (see, People v Johnson, 192 AD2d 674, lv denied 82 NY2d 720; see also, People v Mullen, 44 NY2d 1).
The court did not err in failing to conduct a hearing to determine the competency of a witness to testify. There was no indication that the witness did not possess the ability to observe and recall what she saw.
We reject defendant’s argument that the search warrant was not supported by probable cause. The officer’s observation *891of the informant as he conducted a controlled buy of the cocaine from defendant was sufficient to satisfy the reliability requirement of the Aguilar-Spinelli test (see, Aguilar v Texas, 378 US 108; Spinelli v United States, 393 US 410; see also, People v Comforto, 62 NY2d 725, 727; People v Daniels, 172 AD2d 766, 767, lv denied 78 NY2d 1010).
We have reviewed the remaining issues raised in both the main brief and the pro se supplemental brief and we conclude that they lack merit. (Appeal from Judgment of Onondaga County Court, Burke, J. — Criminal Possession Controlled Substance, 3rd Degree.) Present — Denman, P. J., Callahan, Balio, Fallon and Davis, JJ.